P_VOELTEKJ\GXP Roadshow Draft (May 8th) v2.ppt Exhibit Great Plains Energy Investor Meetings June 17, 2009 1 Terry Bassham Executive Vice President Finance & Strategic Development and Chief Financial Officer Michael Cline Vice President - Investor Relations and Treasurer Ellen Fairchild Director Investor Relations Company Representatives 2 FORWARD-LOOKING STATEMENTS Statements made in this presentation that are not based on historical facts are forward-looking, may involve risks and uncertainties, and areintended to be as of the date when made. Forward-looking statements include, but are not limited to, the outcome of regulatory proceedings, costestimates of the Comprehensive Energy Plan and other matters affecting future operations. In connection with the safe harbor provisions of thePrivate Securities Litigation Reform Act of 1995, the registrants are providing a number of important factors that could cause actual results to differmaterially from the provided forward-looking information. These important factors include: future economic conditions in regional, national andinternational markets and their effects on sales, prices and costs, including, but not limited to, possible further deterioration in economic conditionsand the timing and extent of any economic recovery; prices and availability of electricity in regional and national wholesale markets; marketperception of the energy industry, Great Plains Energy, KCP&L and GMO; changes in business strategy, operations or development plans; effectsof current or proposed state and federal legislative and regulatory actions or developments, including, but not limited to, deregulation, re-regulationand restructuring of the electric utility industry; decisions of regulators regarding rates KCP&L and GMO can charge for electricity; adverse changesin applicable laws, regulations, rules, principles or practices governing tax, accounting and environmental matters including, but not limited to, airand water quality; financial market conditions and performance including, but not limited to, changes in interest rates and credit spreads and inavailability and cost of capital and the effects on nuclear decommissioning trust and pension plan assets and costs; credit ratings; inflation rates;effectiveness of risk management policies and procedures and the ability of counterparties to satisfy their contractual commitments; impact ofterrorist acts; increased competition including, but not limited to, retail choice in the electric utility industry and the entry of new competitors; ability tocarry out marketing and sales plans; weather conditions including, but not limited to, weather-related damage and their effects on sales, prices andcosts; cost, availability, quality and deliverability of fuel; ability to achieve generation planning goals and the occurrence and duration of planned andunplanned generation outages; delays in the anticipated in-service dates and cost increases of additional generating capacity and environmentalprojects; nuclear operations; workforce risks, including, but not limited to, retirement compensation and benefits costs; the ability to successfullyintegrate KCP&L and GMO operations and the timing and amount of resulting synergy savings; and other risks and uncertainties. This list of factors is not all-inclusive because it is not possible to predict all factors. Other risk factors are detailed from time to time in Great PlainsEnergy’s and KCP&L’s most recent quarterly report on Form 10-Q or annual report on Form 10-K filed with the Securities and ExchangeCommission.Any forward-looking statement speaks only as of the date on which such statement is made.Great Plains Energy and KCP&Lundertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events orotherwise. Forward Looking Statements 3 •Strong Midwest electric utility holding company focused on regulated operations in Missouri and Kansas •Diversified customer base includes 820,000 residential, commercial, and industrial customers •~6,000 Megawatts of generation capacity •Low-cost generation mix - projected 76% coal, 17% nuclear (Wolf Creek) in 2009 100% RegulatedElectric UtilityOperations Focus •Significant projected rate base growth from $3.6bn in 2008 to $6.8bn in 2012 - 15% CAGR •Growth and stability in earnings driven by sizable regulated investments as part of the Comprehensive Energy Plan (“CEP”) •Wind and environmental retrofit components of CEP in place; Iatan 2 baseload coal plant targeted for completion in summer 2010 •Anticipated growth beyond 2010 driven by additional environmental capex and wind Attractive Platform for Long-Term Earnings Growth Focused RegulatoryApproach Stable and ImprovingFinancial Position •Successful outcomes in 2006 and 2007 rate cases in Missouri and Kansas •Combined annual rate increase of $159mm recently authorized in Missouri; new rates effective September 2009 •Settlement talks in process regarding $72mm increase requested in Kansas; hearings scheduled to begin June 22 with new rates expected to be effective mid-August •Cash flow and earnings heavily driven by regulated operations and rate recovery mechanisms •Ample liquidity available under $1.5bn revolving credit facilities •Sustainable dividend and pay-out, right-sized to fund growth and to preserve liquidity •Committed to maintaining current investment grade credit ratings Key Investment Highlights 4 Pro Forma 2008 Revenue by Customer Segment Pro Forma 2008 Revenue by Utility Jurisdiction Service Territories: KCP&L and GMO Business Highlights •Solid Midwest electric utility - KCP&L brand •Transformational events in 2008 to focus business model on fully regulated utility operations –Sale of Strategic Energy –Acquisition of Aquila •Company attributes post-acquisition •800,000+ customers / 3,200+ employees •~6,000 MW of primarily low-cost baseload generation •5-year projected synergies of $670 million •~$7.9bn in assets and $3.6bn in rate base at 2008YE Total: $1.7bn Total: $1.7bn Regulated Electric Utility Operations 5 Reinvesting in the business and growing rate base ($bn) CapEx breakdown (2009E-2011E) ($mm) Path to future growth •Rate base expected to grow at a 15% CAGR from 2008 to 2012 • Comprehensive Energy Plan (base load generation and environmental projects) –100 MW wind completed in Q3 2006 - in rate base 1/1/07 –Selective Catalytic Reduction (SCR) at LaCygne 1 coal plant completed in 2007 - in rate base 1/1/08 –Air Quality Control System (AQCS) installed at Iatan 1 coal plant in 2009 - to be included in rate base 3Q09 –Iatan 2 coal plant scheduled for completion summer 2010 - expected to be included in rate base 4Q10 •Non-CEP rate base additions –GMO - Crossroads peaker, Jeffrey and Sibley 3 environmental –KCP&L - environmental at LaCygne 1 / LaCygne 2 / Montrose, additional wind (all beyond • Diligent focus on managing regulatory relationships and process Attractive Platform for Long-Term Growth CAGR 15% Note: As of 10-K, 12/31/2008 6 Pending rate cases Company Last AllowedROE Effective Dateof Last AllowedROE ROErequested1 Requested revenueincrease Stipulated / settledrevenue increase Tariff implementation RPS2 FuelClause? 10.25% 6/1/07 11.55% $66mm $48mm 9/1/09 (Settled 5/09; MPSCapproval 6/10/09) ü Yes(95%) 10.25% 6/1/07 11.55% 17mm $15mm 9/1/09 (Settled 5/09; MPSCapproval 6/10/09) ü Yes(95%) —3 N/A 11.55% 1mm 1mm 7/1/09 (Settled 5/09; MPSCapproval 6/10/09) ü Yes(85%) 10.75% 1/1/08 11.55% 102mm 95mm 9/1/09 (Settled 4/09; MPSCapproval 6/10/09) ü No —3 N/A 11.40% 72mm — 8/20/09 X Yes(100%) GMO-MPS GMO-L&P GMO-Steam KCP&L-KS KCP&L-MO Near-term regulatory timeline (2009) 1 ROE of 10.75% originally requested in all cases; requests increased in rebuttal testimony based on financial market developments 2 Missouri mandatory Renewable Portfolio Standard of 15% by 2021; Kansas has voluntary standard (however, mandatory RPS included in pending legislation) 3 “Black Box” settlement - ROE not disclosed KCP&L KS hearings 06/22 - 07/02 KCP&L KS Order 08/14 New tariffs expected 08/20 Apr May Jun Jul Aug Sep Hearings GMO - Steam tariff effective 07/01 New tariffs effective for KCP&L - MO and GMO - Electric 09/01 KCP&L MO-04/20 (settled) GMO-Steam-05/04-05/07 (settled) GMO-5/11-5/15 (settled) Focused Regulatory Approach 7 Missouri Regulatory Update Rate
